McMurray, Presiding Judge.
In accordance with the judgment of the Supreme Court of Georgia in Chrysler Corp. v. Batten, 264 Ga. 723 (450 SE2d 208), affirming in part and reversing in part the judgment of this court in Batten v. Chrysler Corp., 211 Ga. App. 173 (438 SE2d 647), this court’s judgment is vacated. The judgment of the Supreme Court of Georgia is made the judgment of this court and the judgment of the trial court is affirmed in part and reversed in part.

Judgment affirmed in part and reversed in part.


Johnson and Blackburn, JJ., concur.